United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60085
                           Summary Calendar


DIMAS NICOLAS MOSQUERA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 305 006
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Dimas Nicolas Mosquera (Mosquera) appeals the denial of his

application for cancellation of removal pursuant to 8 U.S.C.

§ 1229b.   The immigration judge (IJ) determined that Mosquera had

not made the requisite showing that his United States citizen

children would suffer “exceptional and extremely unusual hardship.”

See § 1229b(b)(1)(D).     The IJ also denied Mosquera’s request for

voluntary departure.      The Board of Immigration Appeals (BIA)

affirmed the IJ’s decision.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60085
                                       -2-

     When considering a petition for review, this court typically

reviews only the BIA’s decision unless the IJ’s decision had

some impact on the BIA’s decision.             Mikhael v. INS, 115 F.3d 299,

302 (5th Cir. 1997).             Mosquera challenges the denial of his

application for relief under § 1229b.                   This court is without

jurisdiction to consider that claim.             See 8 U.S.C.

§ 1252(a)(2)(B)(i).

     Mosquera also asserts that the denial of voluntary departure

was erroneous, and he has moved the court for a stay of removal.

However, Mosquera has now been removed.                 His argument regarding

voluntary     departure   and     his   motion    for    stay   of    removal     are

therefore moot.

     Mosquera further argues that his due process rights were

violated because the IJ demonstrated bias against him and did not

weigh the evidence fairly and impartially.              The IJ’s statements do

not indicate bias or partiality, and Mosquera has not shown that

his hearing was otherwise unfair.                Moreover, Mosquera has not

argued   or    alleged    that    any   bias     on   the   IJ’s     part   had    an

extrajudicial source, nor does the record indicate pervasive bias

and prejudice.     See In re Exame, 18 I. & N. Dec. 303, 306 (BIA

1982).

     Finally, Mosquera has moved this court to remand this matter

to the BIA.     He asserts that he plans to file an application for

adjustment of status on the basis of an immediate relative petition

filed on his behalf by his second wife, a United States citizen.
                           No. 06-60085
                                -3-

This court is without jurisdiction to consider Mosquera’s motion to

remand, which contains administratively unexhausted claims.    See

Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001)

     Accordingly, the petition is DISMISSED in part for lack of

jurisdiction and DENIED in part.   Mosquera’s motion to remand and

to stay removal is DISMISSED for lack of jurisdiction.